 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 David Gonzalez,                                             Case No. 2:17-cv-0607-JAD-VCF

 4             Plaintiff
         v.                                                      Order Overruling Objection
 5                                                               to Magistrate Judge’s Denial
   Clark County, ex rel Clark County Sheriff’s                  of Motion for Leave to Amend
 6 Office, et al.,
                                                                          [ECF No. 59]
 7             Defendants

 8

 9            David Gonzalez brings this civil-rights action to redress the excessive force he claims he

10 suffered at the Clark County Detention Center. Gonzalez sued “the Clark County Sheriff’s

11 Office” and just two named corrections officers in his original complaint.1 When he ultimately

12 learned the names of additional employees he wants to sue, he moved to amend. But because his

13 leave request came ten months after the deadline to amend pleadings and Gonzalez did not

14 demonstrate excusable neglect for the delay, Magistrate Judge Ferenbach denied it.2 Gonzalez

15 objects to that decision. Because I find that the magistrate judge’s ruling was neither clearly

16 erroneous nor contrary to law, I overrule Gonzalez’s objection.

17                                                Discussion

18 A.         Standard for reviewing a magistrate judge’s final determination.

19            “A district judge may reconsider any pretrial matter referred to a magistrate judge in a

20 civil or criminal case under LR IB 1-3, when it has been shown the magistrate judge’s order is

21

22

23   1
         ECF No. 1-1.
     2
         ECF No. 56.
 1 clearly erroneous or contrary to law.”3 “The district judge may affirm, reverse, or modify, in

 2 whole or in part, the magistrate judge’s order. The district judge may also remand the matter to

 3 the magistrate with instructions.”4 “An order is contrary to law when it fails to apply or

 4 misapplies relevant statutes, case law, or rules of procedure.”5 The magistrate judge’s ruling

 5 must be overturned if, “after reviewing the entire record, [the court is] left with the definite and

 6 firm conviction that a mistake has been committed.”6

 7
     B.         Gonzalez has not demonstrated that the magistrate judge’s decision was clearly
 8              erroneous or contrary to law.

 9              Gonzalez argues that the magistrate judge misperceived the reasons his request for leave

10 was delayed, and those reasons show that Gonzalez can’t be blamed for the delay.7 He points

11 out that he first learned the names of these three additional defendants (Talavera, Sanders, and

12 Burleson) when defendants responded to his discovery requests on September 12, 2017, but the

13 very next day, the court stayed the case for nearly four months while it looked for pro bono

14 counsel for Gonzalez.8 Once the stay was lifted, he successfully moved to compel the

15 defendants to identify more corrections officers, but defendants’ supplemental responses

16 identified no additional names.9 So, only then—on April 20, 2018—did Gonzalez file his

17 motion to add claims against these identified defendants.10 Because this stay and discovery

18
     3
         Nev. L.R. IB 3-1(a).
19
     4
         Id. at 3-1(b).
20   5
         United States v. Desage, 229 F. Supp. 3d 1209, 1213 (D. Nev. 2017) (quotation omitted).
     6
21       United States v. Silverman, 861 F.2d 571, 576–77 (9th Cir. 1988).
     7
         ECF No. 59.
22   8
         Id. at 2.
23   9
         Id. at 3.
     10
          Id.

                                                        2
 1 process were delays he did not cause, Gonzalez argues that he should have been given leave to

 2 amend.

 3             But Gonzalez conveniently ignores the delay he caused on the front end of this process.

 4 The deadline to amend pleadings was June 1, 2017,11 but Gonzalez waited until nearly a month

 5 after that deadline expired to propound discovery on the defendants to obtain the names of the

 6 additional defendants.12 He offers no explanation for that delay. Local Rule IA 6-1(a) also

 7 provides that requests to extend deadlines “made after the expiration of” that deadline “will not

 8 be granted unless the movant . . . demonstrates that the failure to file the motion before the

 9 deadline expired was the result of excusable neglect.”13 Gonzalez did not even ask to reopen the

10 deadline to amend his complaint, let alone attempt to demonstrate excusable neglect for waiting

11 until after that deadline expired to begin to discover these additional names.14 And even if I were

12 to overlook these delays and failures, Gonzalez should have moved to add the three defendants

13 whose names he received immediately upon learning of them in September 2017; it was not

14 reasonable for him to wait until April 2018 simply because he was trying to get even more

15 names.

16             Because Gonzalez’s leave request was late and he did not show—and cannot

17 demonstrate—excusable neglect for that delay, and because Gonzalez has not shown that the

18 magistrate judge’s denial of his untimely motion was clearly erroneous or contrary to law, I

19 overrule his objection and affirm the magistrate judge’s order.

20

21   11
       ECF No. 11. Although some deadlines in the scheduling order were extended, see ECF Nos.
     28, 38, this one was not.
22   12
          ECF No. 62 at 4.
23   13
          L.R. IA 6-1(a).
     14
          See ECF No. 53 (motion for leave).

                                                       3
 1                                         Conclusion

 2        IT IS HEREBY ORDERED that Gonzalez’s “Objection to the Courts Writen [sic] Order

 3 on Plaintiff’s Motion for Leave to File an Amended Complaint” [ECF No. 59] is

 4 OVERRULED, and the magistrate judge’s order [ECF No. 56] is AFFIRMED.

 5        Dated: March 29, 2019

 6                                                      _________________________________
                                                        U.S. District Judge Jennifer A. Dorsey
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                4
